FILED
                            NOT FOR PUBLICATION                              SEP 20 2012

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30275

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00336-RE

  v.
                                                 MEMORANDUM *
SALVADOR RANGEL-CRUZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Salvador Rangel-Cruz appeals from the 108-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rangel-Cruz contends that the district court erred procedurally by declining

to consider the disparity between his advisory Sentencing Guidelines range and the

state court sentences received by his co-conspirators. The record belies the

contention that the court did not consider the disparity. That the court chose not to

give weight to the disparity was not an abuse of discretion. See United States v.

Ringgold, 571 F.3d 948, 951 (9th Cir. 2009) (18 U.S.C. § 3553(a)(6) “does not

require district courts to consider sentence disparities between defendants found

guilty of similar conduct in state and federal courts”).

      AFFIRMED.




                                           2                                   11-30275